Exhibit 10.2
AGREEMENT RE: CHANGE IN CONTROL
     This AGREEMENT RE: CHANGE IN CONTROL (this “Agreement”) is dated as of
May 11, 2011 and is entered into by and between Mark W. Smits (“Executive”) and
Quidel Corporation, a Delaware corporation (the “Company”).
Background
     The Company believes that because of its position in the industry,
financial resources and historical operating results there is a possibility that
the Company may become the subject of a Change in Control (as defined below),
either now or at some time in the future.
     The Company believes that it is in the best interest of the Company and its
stockholders to foster Executive’s objectivity in making decisions with respect
to any pending or threatened Change in Control of the Company and to assure that
the Company will have the continued dedication and availability of Executive,
notwithstanding the possibility, threat or occurrence of a Change in Control.
The Company believes that these goals can best be accomplished by alleviating
certain of the risks and uncertainties with regard to Executive’s financial and
professional security that would be created by a pending or threatened Change in
Control and that inevitably would distract Executive and could impair his
ability to objectively perform his duties for and on behalf of the Company.
Accordingly, the Company believes that it is appropriate and in the best
interest of the Company and its stockholders to provide to Executive
compensation arrangements upon a Change in Control that lessen Executive’s
financial risks and uncertainties and that are reasonably competitive with those
of other corporations.
     With these and other considerations in mind, the Compensation Committee of
the Company has authorized the Company to enter into this Agreement with the
Executive to provide the protections set forth herein for Executive’s financial
security following a Change in Control.
     NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration the receipt of which is hereby acknowledged, it is hereby
agreed as follows:
Agreement
     1. Term of Agreement. This Agreement shall be effective as of the date of
commencement of work and, subject to the provisions of Section 4, shall extend
to (and thereupon automatically terminate) one (1) day after Executive’s
termination of employment with the Company for any reason. No termination of
this Agreement shall limit, alter or otherwise affect Executive’s rights
hereunder with respect to a Change in Control which has occurred prior to such
termination, including without limitation Executive’s right to receive the
various benefits hereunder.
     2. Purpose of Agreement. The purpose of this Agreement is to provide that,
in the event of a “Change in Control,” Executive may become entitled to receive
certain additional benefits, as described herein, in the event of his
termination under specified circumstances.
     3. Change in Control. As used in this Agreement, the phrase “Change in
Control” shall mean:

 



--------------------------------------------------------------------------------



 



          (i) Except as provided by subparagraph (iii) hereof, the acquisition
(other than from the Company) by any person, entity or “group”, within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) (excluding, for this purpose, the Company or its
subsidiaries, or any executive benefit plan of the Company or its subsidiaries
which acquires beneficial ownership of voting securities of the Company), of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of forty percent (40%) or more of either the then outstanding
shares of common stock or the combined voting power of the Company’s then
outstanding voting securities entitled to vote generally in the election of
directors; or
          (ii) Individuals who, as of the date hereof, constitute the Board of
Directors of the Company (as of the date hereof the “Incumbent Board”) cease for
any reason to constitute at least a majority of the Board of Directors of the
Company, provided that any person becoming a director subsequent to the date
hereof whose election, or nomination for election by the Company’s stockholders,
is or was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board (other than an election or nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of the Directors of the
Company, as such terms are used in Rule 14a-11 of Regulation 14A promulgated
under the Exchange Act) shall be, for purposes of this Agreement, considered as
though such person were a member of the Incumbent Board; or
          (iii) Approval by the stockholders of the Company of a reorganization,
merger or consolidation with any other person, entity or corporation, other than
          (1) a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of another entity) more than fifty percent (50%) of the combined
voting power of the voting securities of the Company or such other entity
outstanding immediately after such merger or consolidation, or
          (2) a merger or consolidation effected to implement a recapitalization
of the Company (or similar transaction) in which no person acquires forty
percent (40%) or more of the combined voting power of the Company’s then
outstanding voting securities; or
          (iv) Approval by the stockholders of the Company of a plan of complete
liquidation of the Company or an agreement for the sale or other disposition by
the Company of all or substantially all of the Company’s assets.
     4. Effect of a Change in Control. In the event of a Change in Control,
Sections 6 through 13 of this Agreement shall become applicable to Executive.
These Sections shall continue to remain applicable until the third anniversary
of the date upon which the Change in Control occurs. On such third anniversary
date, and provided that the employment of Executive has not been terminated on
account of a Qualifying Termination (as defined in Section 5 below), this
Agreement shall terminate and be of no further force or effect.
     5. Qualifying Termination. If following, or within thirty (30) days prior
to, a Change in Control Executive’s employment with the Company and its
affiliated companies is terminated, such termination shall be conclusively
considered a “Qualifying Termination” unless:

2



--------------------------------------------------------------------------------



 



     (a) Executive voluntarily terminates his employment with the Company and
its affiliated companies. Executive, however, shall not be considered to have
voluntarily terminated his employment with the Company and its affiliated
companies if, following, or within thirty (30) days prior to, the Change in
Control, Executive’s base salary is reduced or adversely modified in any
material respect, or Executive’s authority or duties are materially changed, and
subsequent to such reduction, modification or change Executive elects to
terminate his employment with the Company and its affiliated companies within
sixty (60) days following such reduction, modification or change after having
given the Company at least thirty (30) days notice of the same and a reasonable
opportunity to cure during such 30-day notice period. For such purposes,
Executive’s authority or duties shall conclusively be considered to have been
“materially changed” if, without Executive’s express and voluntary written
consent, there is any substantial diminution or adverse modification in
Executive’s title, status, overall position, responsibilities, reporting
relationship, general working environment (including without limitation
secretarial and staff support, offices, and frequency and mode of travel), or
if, without Executive’s express and voluntary written consent, Executive’s job
location is transferred to a site more than twenty-five (25) miles away from his
place of employment thirty (30) days prior to the Change in Control. In this
regard as well, Executive’s authority and duties shall conclusively be
considered to have been “materially changed” if, without Executive’s express and
voluntary written consent, Executive no longer holds the same title or no longer
has the same authority and responsibilities or no longer has the same reporting
responsibilities, in each case with respect and as to a publicly held parent
company which is not controlled by another entity or person.
     (b) The termination is on account of Executive’s death or Disability. For
such purposes, “Disability” shall mean a physical or mental incapacity as a
result of which Executive becomes unable to continue the performance of his
responsibilities for the Company and its affiliated companies and which, at
least three (3) months after its commencement, is determined to be total and
permanent by a physician agreed to by the Company and Executive, or in the event
of Executive’s inability to designate a physician, Executive’s legal
representative. In the absence of agreement between the Company and Executive,
each party shall nominate a qualified physician and the two physicians so
nominated shall select a third physician who shall make the determination as to
Disability.
     (c) Executive is involuntarily terminated for “Cause.” For this purpose,
“Cause” shall be limited to only three types of events:
     (1) the willful and deliberate refusal of Executive to comply with a
lawful, written instruction of the Board of Directors, which refusal is not
remedied by Executive within a reasonable period of time after his receipt of
written notice from the Company identifying the refusal, so long as the
instruction is consistent with the scope and responsibilities of Executive’s
position prior to the Change in Control;
     (2) an act or acts of personal dishonesty by Executive which were intended
to result in substantial personal enrichment of Executive at the expense of the
Company; or

3



--------------------------------------------------------------------------------



 



     (3) Executive’s conviction of any felony involving an act of moral
turpitude.
     6. Severance Payment. If Executive’s employment is terminated as a result
of a Qualifying Termination, the Company shall pay Executive within thirty
(30) days after the Qualifying Termination a cash lump sum equal to two
(2) times the Executive’s Compensation (the “Severance Payment”).
     (a) For purposes of this Agreement, Executive’s “Compensation” shall equal
the sum of (i) Executive’s highest annual salary rate with the Company within
the three year period ending on the date of Executive’s Qualifying Termination,
plus (ii) a “Bonus Increment.” The Bonus Increment shall equal the annualized
average of all bonuses and incentive compensation payments paid to Executive
during the two (2) year period immediately before the date of Executive’s
Qualifying Termination under all of the Company’s bonus and incentive
compensation plans or arrangement.
     (b) [Intentionally Deleted.]
     (c) The Severance Payment hereunder is in lieu of any severance payment
that Executive might otherwise be entitled to from the Company in the event of a
Change in Control under the Company’s applicable severance pay policies, if any,
or under any other oral or written agreement; provided, however, that Executive
shall continue to be entitled to receive the severance pay benefits under the
Company’s applicable policies, if any, or under another written agreement if and
to the extent Executive’s termination is not a Qualifying Termination after, or
within thirty (30) days prior to, a Change in Control.
     (d) Notwithstanding any provision of this Agreement to the contrary, if, at
the time of Executive’s termination of employment with the Company, Executive is
a “specified employee” as defined in Section 409A of the Code, and one or more
of the payments or benefits received or to be received by Executive pursuant to
this Agreement (or any portion thereof) would become subject to the additional
tax under Section 409A(a)(1)(B) of the Code or any other taxes or penalties
imposed under Section 409A of the Code (the “Section 409A Taxes”) if provided at
the time otherwise required under this Agreement, no such payment or benefit
will be provided under this Agreement until the earlier of (a) the date which is
six (6) months after Executive’s “separation from service” or (b) the date of
Executive’s death, or such shorter period that, as determined by the Company, is
sufficient to avoid the imposition of Section 409A Taxes. The provisions of this
Section 6(d) shall only apply to the minimum extent required to avoid
Executive’s incurrence of any Section 409A Taxes. In addition, if any provision
of this Agreement would cause Executive to incur any penalty tax or interest
under Section 409A of the Code or any regulations or Treasury guidance
promulgated thereunder, the Company may reform such provision to maintain to the
maximum extent practicable the original intent of the applicable provision
without violating the provisions of Section 409A of the Code.
     7. Additional Benefits.
     (a) In the event of a Qualifying Termination, any and all unvested stock
options of Executive shall immediately become fully vested and exercisable and
any and all restrictions on Executive’s restricted stock shall immediately and
automatically lapse (except as otherwise expressly agreed to, in writing, by
both parties, including whether prior to or after the execution of this
Agreement).

4



--------------------------------------------------------------------------------



 



     (b) In the event of a Qualifying Termination, Executive shall be entitled
to continue to participate in the following executive benefit programs which had
been made available to Executive (including his family) before the Qualifying
Termination: group medical insurance, group dental insurance, and group vision
insurance. These programs shall be continued at no cost to Executive, except to
the extent that tax rules require the inclusion of the value of such benefits in
Executive’s income. The programs shall be continued in the same way and at the
same level as immediately prior to the Qualifying Termination. The programs
shall continue for Executive’s benefit for two (2) years after the date of the
Qualifying Termination; provided, however, that Executive’s participation in
each of such programs shall be earlier terminated or reduced, as applicable, if
and to the extent Executive receives benefits as a result of concurrent coverage
through another program.
     (c) In the event of a Qualifying Termination, Executive shall be entitled
to receive from the Company, upon such Termination, the sum of $25,000 to help
defray legal fees, tax and accounting fees, executive outplacement services, and
other costs associated with transitional matters.
     8. Limitation on Payments. Notwithstanding anything to the contrary herein,
in the event that the sum aggregate present value of (i) the Severance Payment
payable under Section 6 hereof, (ii) any and all additional amount or benefits
which may be paid or conferred to or on behalf of Executive in accordance with
Section 7 hereof, and (iii) any and all other amounts or benefits paid or
conferred to or on behalf of Executive would constitute a “parachute payment”
(“parachute payment” as used in this Agreement shall be defined in accordance
with Section 280G(b)(2), or any successor thereto, of the Internal Revenue Code
of 1986, as amended), the payments under this Agreement shall be reduced (by the
minimum possible amounts) until no amount payable to Executive under this
Agreement constitutes a parachute payment; provided, however, that no such
reduction under this Section 8 shall be made if the net after-tax payment (after
taking into account, Federal, state, local or other income and excise taxes) to
which Executive would otherwise be entitled without such reduction would be
greater than the net after-tax payment (after taking into account Federal,
state, local or other income and excise taxes) to Executive resulting from the
receipt of such payments with such reduction. If, as a result of subsequent
events or conditions (including a subsequent payment or absence of a subsequent
payment under this Agreement), it is determined that payments hereunder have
been reduced by more than the minimum amount required under this Section 8, then
an additional payment shall be promptly made to Executive in an amount equal to
the excess reduction. All determinations required to be made under this
Section 8, including whether a payment would result in a parachute payment and
the assumptions to be utilized in arriving at such determination, shall be made
and approved within fifteen (15) days after the Qualifying Termination by both
(1) accountants selected by the Company and (2) Executive’s designated financial
advisor.
     9. Nonsolicitation Covenant. In consideration of the payments to be made to
Executive hereunder, Executive hereby covenants, for a period of two (2) years
following the Qualifying Termination, that he will not, directly or indirectly
(whether as an officer, director, employee, individual proprietor, control
shareholder, consultant, partner or otherwise) (i) solicit, recruit or hire-away
any employee of the Company or successor of the Company or (ii) solicit,
influence or attempt to influence any person or entity to terminate such
person’s or entity’s contractual and/or business relationship with the Company
or successor of the Company. With regard to this Section 9, Executive
acknowledges that the provisions herein are reasonable in both

5



--------------------------------------------------------------------------------



 



scope and duration and necessary to protect the business of the Company or its
successor.
     10. Rights and Obligations Prior to a Change in Control. Prior to the date
which is thirty (30) days before a Change in Control, the rights and obligations
of Executive with respect to his employment by the Company shall be determined
in accordance with the policies and procedures adopted from time to time by the
Company and the provisions of any written employment contract in effect between
the Company and Executive from time to time. This Agreement deals only with
certain rights and obligations of Executive subsequent, or within thirty
(30) days prior to, a Change in Control, and the existence of this Agreement
shall not be treated as raising any inference with respect to what rights and
obligations exist prior to the date which is thirty (30) days before a Change in
Control. Unless otherwise expressly set forth in a separate written employment
agreement between Executive and the Company, the employment of Executive is
expressly at-will, and Executive or the Company may terminate Executive’s
employment with the Company at any time and for any reason, with or without
cause, provided that if such termination occurs within thirty (30) days prior to
or three (3) years after a Change in Control and constitutes a Qualifying
Termination (as defined in Section 5 above) the provisions of this Agreement
shall govern the payment of the Severance Payment and certain other benefits as
provided herein.
     11. Non-Exclusivity of Rights. Subject to Section 6(c) hereof, nothing in
this Agreement shall prevent or limit Executive’s continuing or future
participation in any benefit, bonus, incentive or other plan or program provided
by the Company or any of its affiliated companies and for which Executive may
qualify, nor shall anything herein limit or otherwise affect such rights as
Executive may have under any stock option or other agreements with the Company
or any of its affiliated companies. Except as otherwise provided in Section 6(c)
hereof, amounts which are vested benefits or which Executive is otherwise
entitled to receive under any plan or program of the Company or any of its
affiliated companies at or subsequent to the date of any Qualified Termination
shall be payable in accordance with such plan or program.
     12. Full Settlement. The Company’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any set-off, counter-claim, recoupment, defense or other
claim, right, or action which the Company may have against Executive or others.
In no event shall Executive be obligated to seek other employment or to take any
other action by way of mitigation of the amounts payable to Executive under any
of the provisions of this Agreement. The Company agrees to pay, to the full
extent permitted by law, all legal fees and expenses which Executive may
reasonably incur as a result of Executive’s successful collection efforts to
receive amounts payable hereunder, or as a result of any contest (regardless of
the outcome thereof) by the Company or others of the validity or enforceability
of, or liability under, any provision of this Agreement or any guarantee of
performance thereof (including as a result of any contest by Executive about the
amount of any payment pursuant to this Section).
     13. Successors.
     (a) This Agreement is personal to Executive, and without the prior written
consent of the Company shall not be assignable by Executive other than by will
or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by Executive’s legal representatives.
     (b) The rights and obligations of the Company under this Agreement shall
inure to the benefit of and shall be binding upon the successors and assigns of
the Company.

6



--------------------------------------------------------------------------------



 



     14. Governing Law. This Agreement is made and entered into in the State of
California, and the internal laws of California shall govern its validity and
interpretation in the performance by the parties hereto of their respective
duties and obligations hereunder.
     15. Modifications. This Agreement may be amended or modified only by an
instrument in writing executed by all of the parties hereto.
     16. Dispute Resolution.
     (a) Any controversy or dispute between the parties involving the
construction, interpretation, application or performance of the terms,
covenants, or conditions of this Agreement or in any way arising under this
Agreement (a “Covered Dispute”) shall, on demand by either of the parties by
written notice served on the other party in the manner prescribed in Section 17
hereof, be referenced pursuant to the procedures described in California Code of
Civil Procedure (“CCP”) Sections 638, et seq., as they may be amended from time
to time (the “Reference Procedures”), to a retired Judge from the Superior Court
for the County of San Diego or the County of Orange for a decision.
     (b) The Reference Procedures shall be commenced by either party by the
filing in the Superior Court of the State of California for the County of San
Diego or the County of Orange of a petition pursuant to CCP Section 638(a) (a
“Petition”). Said Petition shall designate as a referee a Judge from the list of
retired San Diego County and Orange County Superior Court Judges who have made
themselves available for trial or settlement of civil litigation under said
Reference Procedures. If the parties hereto are unable to agree on the
designation of a particular retired San Diego County or Orange County Superior
Court Judge or the designated Judge is unavailable or unable to serve in such
capacity, request shall be made in said Petition that the Presiding or Assistant
Presiding Judge of the San Diego County Superior Court or the Orange County
Superior Court, as relevant, appoint as referee a retired San Diego County or
Orange County Superior Court Judge from the aforementioned list.
     (c) Except as hereafter agreed by the parties, the referee shall apply the
internal law of California in deciding the issues submitted hereunder. Unless
formal pleadings are waived by agreement among the parties and the referee, the
moving party shall file and serve its complaint within 15 days from the date a
referee is designated as provided herein, and the other party shall have 15 days
thereafter in which to plead to said complaint. Each of the parties reserves its
respective rights to allege and assert in such pleadings all claims, causes of
action, contentions and defenses which it may have arising out of or relating to
the general subject matter of the Covered Dispute that is being determined
pursuant to the Reference Procedures. Reasonable notice of any motions before
the referee shall be given, and all matters shall be set at the convenience of
the referee. Discovery shall be conducted as the parties agree or as allowed by
the referee. Unless waived by each of the parties, a reporter shall be present
at all proceedings before the referee.
     (d) It is the parties’ intention by this Section 16 that all issues of fact
and law and all matters of a legal and equitable nature related to any Covered
Dispute will be submitted for determination by a referee designated as provided
herein. Accordingly, the

7



--------------------------------------------------------------------------------



 



parties hereby stipulate that a referee designated as provided herein shall have
all powers of a Judge of the Superior Court including, without limitation, the
power to grant equitable and interlocutory and permanent injunctive relief.
     (e) Each of the parties specifically (i) consents to the exercise of
jurisdiction over his person by a referee designated as provided herein with
respect to any and all Covered Disputes; and (ii) consents to the personal
jurisdiction of the California courts with respect to any appeal or review of
the decision of any such referee.
     (f) Each of the parties acknowledges that the decision by a referee
designated as provided herein shall be a basis for a judgment as provided in CCP
Section 644 and shall be subject to exception and review as provided in CCP
Section 645.
     17. Notices. Any notice or communications required or permitted to be given
to the parties hereto shall be delivered personally or be sent by United States
registered or certified mail, postage prepaid and return receipt requested, and
addressed or delivered as follows, or at such other addresses the party
addressed may have substituted by notice pursuant to this Section:

     
Quidel Corporation
  Mark W. Smits
10165 McKellar Court
  102 Westwind Drive
San Diego, CA 92121
  Coppell, TX 75019
Attn: President & CEO
   

     18. Captions. The captions of this Agreement are inserted for convenience
and do not constitute a part hereof.
     19. Severability. In case any one or more of the provisions contained in
this Agreement shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement, but this Agreement shall
be construed as if such invalid, illegal or unenforceable provision had never
been contained herein and there shall be deemed substituted for such invalid,
illegal or unenforceable provision such other provision as will most nearly
accomplish the intent of the parties to the extent permitted by the applicable
law. In case this Agreement, or any one or more the provisions hereof, shall be
held to be invalid, illegal or unenforceable within any governmental
jurisdiction or subdivision thereof, this Agreement or any such provision
thereof shall not as a consequence thereof be deemed to be invalid, illegal or
unenforceable in any other governmental jurisdiction or subdivision thereof.
     20. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
together constitute one in the same Agreement.
[Remainder of page left blank intentionally, signatures on following page]

8



--------------------------------------------------------------------------------



 



     IN WITNESS HEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first written above in San Diego,
California.

                  Quidel Corporation    
 
           
 
  By:   /s/ Douglas C. Bryant
 
   
 
           
 
  Title:   President & CEO    
 
                Mark W. Smits    
 
           
 
  By:   /s/ Mark W. Smits
 
   

9